DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a partial cutoff adjustment structure in claim 1
an optical system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the reflection mirror that finally reflects toward the display surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 also recites the limitation "the reflection mirror that finally reflects toward the display surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Specifically, there appears to be two separate reflection mirrors included within the optical system. One reflection mirror which is responsible for reflecting the display light emitted from the emission unit (see the limitations of claims 3 and 4) and another reflection mirror which is responsible for finally reflecting towards the display surface (see the limitations of claims 5 and 6). Presently the claim language does not make it clear that more than one reflection mirror is present and therefore the limitation “the reflection mirror that finally reflects..” lacks antecedent basis and renders the claims indefinite. For the purposes of examination claims 5 and 6 will be interpreted such that there is One reflection mirror which is responsible for reflecting the display light emitted from the emission unit (see the limitations of claims 3 and 4) and another reflection mirror which is responsible for finally reflecting towards the display surface (see the limitations of claims 5 and 6). Claims 5 and 6 are rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazoe et al (US 2017/0315351; hereinafter referred to as Yamazoe).
Regarding Claim 1, Yamazoe teaches a vehicle display device (Figure 2; Head Up Display Device 10) comprising: 
an emission unit (Figure 2; Display Unit 13) that is mounted on a vehicle and emits display light (see Paragraphs [0017] and [0093]; wherein it is disclosed that the display unit 13 is disposed above the light source 11 for emitting the display light 12 and that the head up display device of the present invention is suitable for a vehicle having a windshield); 
an optical system (Figure 2; First and Second Mirrors 14 and 16) that makes the display light (Figures 2 and 4; Display Light 12,17) emitted from the emission unit cross along an intersecting direction intersecting with an optical axis direction of the display light (see Figure 2; wherein the display light intersects at cross point 22), and then reflects the display light (Figures 2 and 4; Display Light 12,17) on a display surface (Figure 4; Windshield 66) provided to the vehicle toward an eye point that is assumed in advance (see Figure 4 and Paragraph [0068]); 
a light-blocking wall (Figure 2; First and Second Shield Portion 23 and 24) provided to face an optical path of the display light and including a narrowing part (see Figure 2; wherein the narrow part is the inclined portion of first and second shield portions 23 and 24 nearest cross point 22) that narrows the optical path toward a cross point (Figure 2; Cross Point 22) of the display light along the intersecting direction (see Figure 2; wherein the first and second shield portions 23 and 24 narrow towards the cross point 22); and 
a partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) that partially cuts off a display image by the display light at a portion other than the narrowing part when the eye point moves along the intersecting direction (see Figure 2 and Paragraph [0031]).
Regarding Claim 2, Yamazoe teaches the limitations of claim 1 as detailed above.
Yamazoe further teaches the partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) includes a partial cutoff wall part provided to the light-blocking wall (see Figure 2; wherein the anti-reflection films 27 are provided to the first and second shield portions 23 and 24).
Regarding Claim 3, Yamazoe teaches the limitations of claim 1 as detailed above.
Yamazoe further teaches the optical system (Figure 2; First and Second Mirrors 14 and 16) includes a reflection mirror (Figure 2; First Mirror 16) that reflects the display light emitted from the emission unit (see Figure 2 and Paragraph [0017]), and 
the partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) includes a partial cutoff wall part (Figure 2; portion of anti-reflection film 27 in close contact with the lower end portion P4 of second mirror 16) provided to the reflection mirror (see Figure 2).
Regarding Claim 4, Yamazoe teaches the limitations of claim 1 as detailed above.
Yamazoe further teaches the optical system (Figure 2; First and Second Mirrors 14 and 16) includes a reflection mirror (Figure 2; First Mirror 14) that reflects the display light emitted from the emission unit (see Figure 2 and Paragraph [0017]), and 
the partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) includes a partial cutoff end that is an end of the reflection mirror (Figure 2; First Mirror 14) in the intersecting direction (see Figure 2; wherein the location of the end of the anti-reflection film 27 located closest to display unit 13 coincides with the lower end portion P3 of first mirror 14 in a vertical direction).
Regarding Claim 5, Yamazoe teaches the limitations of claim 3 as detailed above.
Yamazoe further teaches the partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) is provided to the reflection mirror (Figure 2; Second Mirror 16) that finally reflects toward the display surface (see Figure 4; wherein second mirror 16 reflects towards the windshield 66), the display light that is emitted from the emission unit (Figure 2; Display Unit 13) and crosses in the intersecting direction (see Figure 2).
Regarding Claim 6, Yamazoe teaches the limitations of claim 4 as detailed above.
Yamazoe further teaches the partial cutoff adjustment structure (Figure 2; Anti-Reflection Films 27) is provided to the reflection mirror (Figure 2; Second Mirror 16) that finally reflects toward the display surface (see Figure 4; wherein second mirror 16 reflects towards the windshield 66), the display light that is emitted from the emission unit (Figure 2; Display Unit 13) and crosses in the intersecting direction (see Figure 2).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882